Citation Nr: 1528660	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  05-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for undifferentiated schizophrenia.  


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1978 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This matter was remanded in November 2009 for further development.

In a December 2011 decision, the Board denied reopening the Veteran's claims for service connection for undifferentiated schizophrenia with antisocial personality disorder, residuals of a right hand injury, and residuals of a nose fracture.  The Veteran appealed that decision to the United States Court of Appeals for Veteran Claims (Court).  In a May 2013 memorandum decision, the Court vacated and remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for undifferentiated schizophrenia.  The Court deemed the other issues denied in the December 2011 to be abandoned.  

The Board most recently remanded the case for further development in April 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

A videoconference hearing was held before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of the hearing is of record.

The Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims file contain documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues decided herein, except for a copy of the hearing transcript in VBMS.   




FINDINGS OF FACT

1.  In a January 1989 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for undifferentiated schizophrenia.  The Veteran filed a timely notice of disagreement (NOD), and the RO issued a January 1990 statement of the case (SOC), but the Veteran did not file a substantive appeal.

2.  Evidence received since the January 1989 rating decision and January 1990 SOC, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran's schizophrenia, a psychosis, manifested to a compensable degree within one year of separation from a qualifying period of active service.  



CONCLUSIONS OF LAW

1.  The January 1989 rating decision, which denied the application to reopen the claim for entitlement to service connection for schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.202, 20.1103 (2014).

2.  The evidence received subsequent to the January 1989 rating decision and January 1990 SOC is new and material, and the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Schizophrenia, a psychosis, is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

By way of history, in June 1984, the Board denied the Veteran's claim for service connection for a psychiatric disorder.  In particular, the Board found that the only current psychiatric disorder was a personality disorder for which compensation benefits were not payable.  In other words, the Veteran was not shown to have a diagnosis of schizophrenia at that time. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). 

The Veteran subsequently submitted a claim of service connection for a psychiatric disorder in October 1988.  In a January 1989 rating decision, the RO found that schizophrenia was not noted in service or within the first year thereafter.  That decision was later confirmed in a February 1989 rating decision.  The Veteran filed a notice of disagreement, and the RO issued a statement of the case, but the Veteran did not file a substantive appeal or request an extension of the sixty-day period or attempt to show good cause for his failure to file a formal appeal.  Therefore, the January 1989 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the January 1989 rating decision and the January 1990 SOC includes evidence that is both new and material to the claim.  Specifically, in January 2014, the Veteran, through his representative, submitted an opinion from a private psychologist that provided that the Veteran began to develop symptoms which were consistent with prodromal schizophrenia while in service.  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has schizophrenia that manifested in service or within one year of his discharge from service.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for schizophrenia is reopened.

Turning to the merits of the claim, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As a psychosis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that the term "psychosis" includes schizophrenia.  38 C.F.R. § 3.384(f).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a psychosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for schizophrenia, as it manifested to a compensable degree within one year of separation from service.  

The Veteran's service treatment and personnel records document psychiatric symptoms during service.  Specifically, the treatment records included a notation from July 1979 that the Veteran complained of difficulty breathing while doing activities.  The evaluator reported that the Veteran appeared confused and did not understand that his heart was going to pump faster after running.  He also noted that the Veteran seemed nervous.  Subsequently, the Veteran was referred for a psychiatric evaluation that was conducted in July 1979.  The Veteran requested that he separated from the Army, and after disobeying multiple orders, the Veteran was released from service.  At his separation in September 1979, the Veteran reported that he suffered from nervous trouble.  

Moreover, the post-service treatment records establish that the Veteran's schizophrenia manifested during service or shortly thereafter.  Significantly, in February 1981, the Veteran was admitted to a VA hospital for psychiatric problems.  It was noted that it was his first psychiatric admission and that he had at least a one and a half year history of progressive social withdrawal, episodic alcohol and poly drug abuse, and antisocial behavior.  It was observed that the Veteran developed insidious, increasingly profound thought disorder and that he met the criteria for schizophreniform psychosis.  

The Veteran was hospitalized on several subsequent occasions and was routinely diagnosed with schizophrenia or schizoaffective disorder that had its onset in or directly after service.  See, September 1986 Discharge Summary (admission diagnosis: schizophrenia, undifferentiated, chronic; the onset of the Veteran's illness is related to being in the service and stationed in Germany); April 1987 Discharge Summary (admission diagnosis: schizophrenia, undifferentiated, chronic; Veteran had a history of treatment for psychiatric problems in Dallas, Texas, while in service, and while in Germany).  

Moreover, from September 1990 through November 1990, the Veteran underwent forensic psychiatric evaluations in connection with a pending criminal proceeding.  The admitting diagnosis was schizophrenia, undifferentiated, chronic.  The evaluations contained numerous references to the Veteran's psychiatric disorder manifesting directly after separation.  In this regard, it was reported that he had a long history of mental illness that began after his discharge from service in 1979; that he began illustrating symptoms of a serious mental illness after being discharged from service; and that the onset of his mental illness was in approximately 1979 after his discharge from the Army.  

The Veteran underwent a private psychiatric evaluation in January 2014.  The psychiatrist reported that he reviewed the pertinent service treatment and personnel records as well as the pertinent post-service psychiatric treatment records.  The psychiatrist rendered a diagnosis of schizophrenia and opined that the Veteran began to develop symptoms that were consistent with prodromal schizophrenia while in service.  The psychiatrist explained that the Veteran's confusion regarding his heart beating faster after running was consistent with prodromal symptoms of schizophrenia in that he appeared confused, anxious, and did not understand what was happening to him in the course of normal bodily function.  The psychiatrist further explained that the Veteran engaged in oppositional behavior, showed poor insight into the consequences of his behavior, and appeared confused and nervous.  Shortly thereafter, he continued to deteriorate, culminating in the development of full blown schizophrenia.  The psychiatrist also pointed out that a Chapter 5 discharge shows that the military was aware that the Veteran had or was developing significant mental illness.  

At the March 2015 hearing, the Veteran also presented testimony that his psychiatric symptoms had their onset during service and had continued thereafter.  

The Board finds that the preponderance of evidence, to include the both the medical and lay evidence of record, demonstrates the Veteran's schizophrenia had its onset during service or within one year of separation.  In making this determination, the Board observes that the Veteran was first diagnosed with schizophreniform psychosis in February 1981; however, it has been noted that his symptoms had developed one and a half years earlier, which would have been within the presumptive period.  Moreover, the January 2014 private physician provided a detailed rationale as to why the Veteran's symptoms noted during service were early manifestations of his schizophrenia.  See, Traut¸6 Vet. App. at 495.  Furthermore, it was reported in 1986, 1987, and 1990 psychiatric evaluations that his schizophrenia symptoms had their onset following his discharge from service.  As to whether the schizophrenia manifested to a compensable degree, the evidence of record also shows that the Veteran experienced social withdrawal and antisocial behavior within one year of separation.  See February 1981 psychiatric evaluation.  The Board finds that these symptoms would have warranted at least a 10 percent rating pursuant to 38 C.F.R. § 4.130.  Accordingly, the Board concludes that service connection for schizophrenia is warranted.  38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

New and material evidence having been submitted, the request to reopen a claim of entitlement to service connection for schizophrenia is granted.

Service connection for schizophrenia is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


